Citation Nr: 1205244	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  05-17 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to an initial compensable disability evaluation for left ear hearing loss.  

3.  Entitlement to an increased disability evaluation for right elbow bursitis with olecranon bone spur (right elbow disability), rated 10 percent disabling.

4.  Entitlement to an increased disability evaluation for left knee retropatellar pain syndrome, rated 10 percent disabling, prior to July 14, 2004.

5.  Entitlement to an increased disability evaluation for left knee retropatellar pain syndrome, rated 10 percent disabling, since September 1, 2004.

6.  Entitlement to an increased disability evaluation for left knee postoperative arthroscopy associated with left knee retropatellar pain syndrome, rated 20 percent disability, since October 1, 2004.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to an increased disability evaluation for L3-4 herniated nucleus pulposus (low back disability), rated 20 percent disabling.

(The issue of the Veteran's entitlement to vocational rehabilitation training, under the provisions of Chapter 31, Title 38 United States Code is the subject of a separate decision of the Board.)  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to September 1999, to include service in the service in the Southwest Theater of Operations from August 26, 1990, to March 29, 1991. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2005 and July 2005 decisions by the Department of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO), and May 2008 and June 2010 decisions of the Detroit, Michigan, RO.  During the pendency of the present appeal, the Veteran relocated to Michigan and the Detroit RO has jurisdiction over the appeal.  

In the interest of clarity, the Board will clarify the procedural posture of the some of the matters appeal.  The April 2005 rating action pertained to multiple claims raised by the Veteran and he filed to a July 2005 notice of disagreement (NOD) relating to all respective determinations.  Following this issuance of an April 2006 Statement of the Case (SOC), the Veteran limited the matters for appellate review to the increased rating claim for the left knee disability, as reflected on his May 2006 Substantive Appeal.  Although July 2005, November 2005 and December 2007 RO determinations purported to address this matter, none of the respective rating actions assigned the maximum benefit permitted by law and did not remove the pending claim from appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, only the matter of the increased rating for the left knee disability, addressed in the April 2005 rating action, is properly before the Board.  

Similarly, multiple claims were adjudicated in the July 2005 rating action, to include a service connection claim for a right ankle disability and an increased rating claim for a right elbow disability.  The Veteran filed a timely NOD and limited the matters for appellate review to the right ankle and right elbow conditions, in his May 2006 VA Form 9.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of this proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence suggests that the Veteran receives regular medical treatment for respective hearing impairment, right elbow, left knee and ankle conditions.  Pertinent records of his VA care, however, dated since June 2010 have not been associated with the claims folder.  Further, while not definitive, the record also indicates he likely receives regular treatment at military medical facilities, but no records generated since July 2004 are contained in the claims folder.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Thus, the Board has no discretion and must remand the claims.

Although the Veteran was provided a June 2007 VA examination, related to his right elbow and left knee conditions, and an April 2008 VA audiological consultation, the Board finds that these examinations presently do not provide a basis to make a fully informed assessment of the respective claims because of the numerous relevant records that are likely outstanding.  As such, the Board is without discretion and must remand, for additional examination and opinion, the claims related to hearing impairment, a right elbow condition and a left knee condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Further, at his October 2010 Board hearing, the Veteran provided a competent account of right ankle symptomatology, to include in-service onset and continuity of symptoms since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Board Hearing Trans., pp. 15-17, Oct. 5, 2010.  Service treatment records also confirm his treatment for a right ankle condition in service.  Thus, the Board concludes that the law mandates that the service connection claim be remanded to provide the Veteran an appropriate VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA is obligated to consider all theories of entitlement reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Accordingly, although he has not asserted entitlement to service connection for a right ankle condition, nor any other claimed condition, under the provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2011), the record confirms the Veteran's service in the Southwest Asia Theater of Operations from August 26, 1990, to March 29, 1991.  As such, the Veteran may be able to establish his service connection claim on the basis of a qualifying chronic disability under 38 C.F.R. § 3.317 (2011), but he has not been provided appropriate notice of how to establish a claim on this basis.  Thus, on remand, VA must provide the Veteran with notice of the evidence needed establish service connection, under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

As part of a June 2010 determination, the RO denied service connection for a cervical spine disability and an increased disability evaluation for a low back disability.  At his October 2010 Board hearing, the Veteran expressed disagreement with these respective determinations and the Board accepts these statements, which have been reduced to writing, as a timely notice of disagreement (NOD).  See 38 C.F.R. § 20.201 (2011).  Nonetheless, the RO has yet to issue an appropriate Statement of the Case (SOC) related to these matters and the Board is obligated to remand the matters to the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

Generally, when a matter is remanded for issuance of a SOC and given the absence of a perfected appeal, the Board refrains from undertaking any development efforts; however, presently the Board has jurisdiction of the Veteran's claim for vocational rehabilitation training, under the provisions of Chapter 31, Title 38 United States Code, which is the subject of a separate decision/remand.  The Board finds that the adjudication of the matters being remanded for issuance of an SOC may have an impact on the vocational rehabilitation training claim, rendering the matters inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds No. 10-1405, ___ S. Ct. ___ (U.S. Oct. 3, 2011).  Thus, in the interest of fairness to the Veteran and efficient usage of VA resources, the Board will also remand the service connection claim for a cervical spine disability and the increased disability evaluation for a low back disability for additional development.  

Similarly, at the same Board hearing, the Veteran and his representative reasonably raised claims to reopen a service connection claim for a left ankle disability and for an increased disability evaluation for exostosis of the left foot, matters that would generally be referred to the Agency of Original Jurisdiction (AOJ) for consideration in the first instance.  Nonetheless, for the same reasons described above, the Board finds that these claims are also inextricably intertwined with the Veteran's vocational rehabilitation training claim.  See Tyrues.  Accordingly, the Board will also remand these matters for appropriate development and initial consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information need to (I) reopen the service connection claim for a left ankle disability, as outlined by Kent v. Nicholson, 20 Vet. App. 1 (2006); (II) establish entitlement to service connection for right ankle and cervical spine disabilities, to include based on qualifying service in the Southwest Asia Theater of Operation under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317; and (III) to establish entitlement to increased disability evaluation for respective low back and left foot disabilities.  The provided notice should outline VA's and the Veteran's respective obligations to provide evidence and information to support these claims.  The Veteran should be provided an appropriate amount of time to respond to this notification and this notice should be associated with the claims folder.  

2.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his respective (I) hearing impairment; (II) right elbow; (II) cervical spine/neck; (III) low back; (IV) left knee; (V) ankle; and (VI) left foot symptomatology.  He should be provided an appropriate amount of time to submit this lay evidence.  

3.  The RO should request the Veteran to identify all sources of post-service private and military medical treatment, hospitalization and evaluation he has received from any (I) hearing impairment; (II) right elbow; (II) cervical spine/neck; (III) low back; (IV) left knee; (V) ankle; and (VI) left foot conditions, since July 2004, to include Langley Air Force Base and McDonald Army Health Center.  In the event any military medical facility fails to reply, the RO should so inform the Veteran and provide him the opportunity to obtain such records or provide any such records in his possession.  

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's (I) hearing impairment; (II) right elbow; (II) cervical spine/neck; (III) low back; (IV) left knee; (V) ankle; and (VI) left foot conditions, dated since June 2010.  Any negative response should be in writing and associated with the claims folder.  

5.  Then schedule the Veteran for a VA audiology examination to determine the extent and severity of his left ear hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

6.  After associating all outstanding records and lay statements with the claims file, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to the Veteran's right elbow, left knee and low back disabilities and his claimed cervical spine and ankle disabilities.  The claims folder should be made available to, and reviewed by the examiner(s), with such review noted in the provided examination report.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  

The examiner should identify all cervical spine/neck, low back, right elbow, left knee, ankle and left foot pathology found to be present.  Thereafter, the examiner should respond to the following:

Cervical Spine and Ankles: The examiner must state whether it is at least as likely as not that any respectively diagnosed cervical spine and ankle disability is related to or had its onset in service.

Alternatively, the examiner must state whether it is at least as likely as not that any respective cervical spine and ankle disability was either (a) caused by or (b) is aggravated by a service-connected disability, to specifically include his service-connected low back and/or knee disabilities.  In offering the requested opinions the examiner must acknowledge and discuss the Veteran's competent account as to the onset and chronicity of his cervical spine and ankle symptoms.  

Lumbar Spine:  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, to include reporting on the extent of the Veteran's pain-free low back range of motion.  In addition, if possible, the examiner should state whether any low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has erectile, bowel or bladder problems related to his back disability. 

Right Elbow and Left Foot:  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.

The examiner should also note the presence and degree muscle atrophy attributable to the service-connected disability, if present.  The examiner is also requested to report the presence of any other conditions related to the respective right elbow and left foot conditions.

Left Knee:  The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing.  The examiner must also indicate whether, and to what extent, there is any knee and hip instability, subluxation or locking.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include the Veteran's account of in-service injury and post-service symptomatology; (II) the June 2010 VA rheumatology consultation record; (III) the May 2009 and June 2007 VA examination reports; and any other medical evidence deemed pertinent.  All opinions should be supported by a clearly stated rationale.  All necessary tests should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report. 

7.  Upon competition of the aforementioned development, the RO must adjudicate in the first instance the Veteran's claim to reopen the service connection claim for a left ankle disability and the increased rating claim for the left foot disability.  Also, the RO must readjudicate, and issue to the Veteran an SOC for, the service connection claim for a cervical spine disability and the increased rating claim for a low back disability, to include notification of the need to file a timely substantive appeal to perfect appellate review on these issues.  

8.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

